          Case 1:20-cr-00646-GHW Document 13 Filed 04/15/21 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 4/15/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :         1: 20-cr-646-GHW
                                                              :
 ANDRES IDELFONSO,                                            :              ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:


        Upon the application of the United States of America, by and through AUDREY

 STRAUSS, United States Attorney for the Southern District of New York, JUSTIN

 RODRIGUEZ, Assistant United States Attorney, of counsel, and with the consent of ANDRES

 IDELFONSO, by and through his attorney, CHRISTOPHER FLOOD., the conference in this

 case scheduled for April 22, 2021 is rescheduled to occur on June 3, 2021 at 10:00 a.m.

        The Court finds that the ends of justice served by granting a continuance outweigh the

 best interest of the public and the defendant in a speedy trial because it will permit the defendant

 and his counsel to review discovery and consider the need for any potential pretrial motions.

 Accordingly, it is ORDERED that the time from April 15, 2021 through June 3, 2021 is hereby

 excluded under the Speedy Trial Act, 18 U.S.C. ' 3161(h)(7)(A).

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 12.

        SO ORDERED.

Dated: April 15, 2021                          _____________________________________
       New York, New York                             GREGORY H. WOODS
                                                     United States District Judge
